Alberto Fernandez and Vicente Galas were jointly informed against for the crime of murder in the first degree. On the request of Galas, a severance was granted. Fernandez was tried before a jury, which returned a verdict of murder in the first degree, fixing the penalty at life imprisonment. After his motion for new trial was denied by the court, he was duly sentenced in accordance with the verdict, and has appealed to this court. The reporter's transcript and record were filed in this court on the 24th of June, 1926, but no further steps have been taken by appellant or his counsel to proceed with the appeal. Notwithstanding this fact, we have examined the record for fundamental error. The information properly charges the crime of murder in the first degree, the minute entries of the trial court show the proceedings thereon to have been regular in all respects, the instructions of the court properly stated the law applicable to the case, and the evidence amply sustains the verdict. Judgment affirmed. *Page 154